          Case 1:03-cr-01197-SHS Document 149 Filed 05/13/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

         v.

UZAIR PARACHA,                                            Case No. 03-CR-1197 (SHS)

                      Defendant.



                            NOTICE OF APPEARANCE
                   AND REQUEST FOR ELECTRONIC NOTIFICATION

         Please enter my appearance on behalf of the defendant in the above-captioned case, Uzair

Paracha, and add me as a Filing User to whom Notices of Electronic Filing will be transmitted in this

matter. Further, I certify that I am an attorney in good standing in the State of New York and in the

United States District Court for the Southern District of New York.

Dated:          Long Island City, New York
                May 13, 2019

                                              Respectfully submitted,

                                              _____/s/______________
                                              RAMZI KASSEM
                                              CLEAR project
                                              Main Street Legal Services, Inc.
                                              CUNY School of Law
                                              2 Court Square
                                              Long Island City, NY 11101
                                              T: (718) 340-4558
                                              F: (718) 340-4478
                                              E: ramzi.kassem@law.cuny.edu

                                              Counsel for Defendant Uzair Paracha
